Citation Nr: 0948932	
Decision Date: 12/30/09    Archive Date: 01/13/10

DOCKET NO.  07-27 093	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina



THE ISSUE

Entitlement to compensation under 38 U.S.C.A. § 1151 for 
stroke residuals.



REPRESENTATION

Veteran represented by:	The American Legion



ATTORNEY FOR THE BOARD

Jennifer R. White, Associate Counsel




INTRODUCTION

The Veteran served on active duty from January 1952 to 
October 1953. 
 
This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a decision by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Winston-Salem, North 
Carolina.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDING OF FACT

The preponderance of the evidence is against a finding that 
the treatment the Veteran received from the VA, to include 
his discharge from the Durham VAMC on June 22, 2004, resulted 
in additional disability, specifically stroke residuals due 
to carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on the part of VA, or 
an event not reasonably foreseeable. 


CONCLUSION OF LAW

The criteria for entitlement to compensation benefits under 
the provisions of 38 U.S.C.A. § 1151 for stroke residuals 
have not been met. 38 U.S.C.A. § 1151 (West 2002); 38 C.F.R. 
§ 3.361 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002)) redefined VA's duty to assist a claimant in the 
development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2009).

VCAA notice must be provided to a claimant before the initial 
unfavorable decision on a claim for VA benefits by the agency 
of original jurisdiction (in this case, the RO).  Id.; see 
also Pelegrini v. Principi, 18 Vet. App. 112 (2004). 
 However, the VCAA notice requirements may be satisfied if 
any errors in the timing or content of such notice are not 
prejudicial to the claimant.  See Pelegrini, 18 Vet. App. at 
121. 

The requirements apply to all five elements of a service 
connection claim: veteran status, existence of a disability, 
a connection between the veteran's service and the 
disability, degree of disability, and effective date of the 
disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  Such notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction (in this case, the 
RO).  Id.; see also Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  However, insufficiency in the timing or content of 
VCAA notice is harmless if the errors are not prejudicial to 
the claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. 
Cir. 2004) (VCAA notice errors are reviewed under a 
prejudicial error rule).

In this case, in a June 2006 letter, the RO advised the 
Veteran what information and evidence is needed to 
substantiate the claim for compensation benefits under 38 
U.S.C.A. § 1151, as well as what information and evidence 
must be submitted by the Veteran and what information and 
evidence will be obtained by VA. The veteran was advised of 
the evidence needed to establish a disability rating and 
effective date in a March 2006 letter.  The case was last 
readjudicated in August 2007. 

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
Veteran.  Specifically, the information and evidence that 
have been associated with the claims file includes the 
Veteran's service treatment records, post service treatment 
records and a VA medical opinion.  

As discussed above, the VCAA provisions have been considered 
and complied with.  The Veteran was notified and aware of the 
evidence needed to substantiate the claim, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between the Veteran and VA in 
obtaining such evidence. There is no additional notice that 
should be provided, and there has been a complete review of 
all the evidence without prejudice to the Veteran.  As such, 
there is no indication that there is any prejudice to the 
Veteran by the order of the events in this case.  See 
Pelegrini, 18 Vet. App. 112; Bernard v. Brown, 4 Vet. App. 
384 (1993).  Any error in the sequence of events or content 
of the notice is not shown to have affected the essential 
fairness of the adjudication or to cause injury to the 
Veteran.  See Pelegrini, 18 Vet. App. at 121.  Thus, any such 
error is harmless and does not prohibit consideration of this 
matter on the merits.  See Conway, 353 F.3d at 1374, Dingess, 
19 Vet. App. 473; see also ATD Corp. v. Lydall, Inc., 159 
F.3d 534, 549 (Fed. Cir. 1998).

II.  Analysis

The Veteran has filed a claim under 38 U.S.C.A. § 1151, 
indicating that he was released from a VA Medical Center 
(VAMC) on June 22, 2004 while experiencing symptoms of an 
undiagnosed stroke.  The Veteran contends that if he had 
received proper care prior to discharge, his stroke residuals 
would be less severe.

Compensation benefits shall be awarded for a 'qualifying 
additional disability' in the same manner as if the 
additional disability were service connected.  The additional 
disability qualifies for compensation if the disability is 
not the result of the veteran's willful misconduct and the 
disability was caused by hospital care, medical or surgical 
treatment, or examination provided under the laws 
administered by VA.  In order to constitute a 'qualifying 
additional disability' the proximate cause of the additional 
disability must have been (1) carelessness, negligence, lack 
of proper skill, error in judgment, or similar instance of 
fault on the part of the facility furnishing the care, 
treatment, or examination, or (2) an event not reasonably 
foreseeable.  38 U.S.C.A. § 1151 (West 2002). 
 
In pertinent part, 38 C.F.R. § 3.361 states that to establish 
causation, the evidence must show that the hospital care, 
medical or surgical treatment, or examination resulted in the 
veteran's additional disability or death.  Merely showing 
that a veteran received care, treatment, or examination and 
that the veteran has an additional disability or died does 
not establish cause. 38 C.F.R. § 3.361(c)(1). 
 
Hospital care, medical or surgical treatment, or examination 
cannot cause the continuance or natural progress of a disease 
or injury for which the care, treatment, or examination was 
furnished unless VA's failure to timely diagnose and properly 
treat the disease or injury proximately caused the 
continuance or natural progress. 38 C.F.R. § 3.361(c)(2). 
 
The proximate cause of disability or death is the action or 
event that directly caused the disability or death, as 
distinguished from a remote contributing cause.  38 C.F.R. § 
3.361(d). 
 
To establish that carelessness, negligence, lack of proper 
skill, error in judgment, or similar instance of fault on 
VA's part in furnishing hospital care, medical or surgical 
treatment, or examination proximately caused a veteran's 
additional disability or death, it must be shown that the 
hospital care, medical or surgical treatment, or examination 
caused the veteran's additional disability or death (as 
explained in paragraph (c) of this section); and (i) VA 
failed to exercise the degree of care that would be expected 
of a reasonable health care provider; or (ii) VA furnished 
the hospital care, medical or surgical treatment, or 
examination without the veteran's or, in appropriate cases, 
the veteran's representative's informed consent. 38 C.F.R. § 
3.361(d)(1). 
 
Whether the proximate cause of a veteran's additional 
disability or death was an event not reasonably foreseeable 
is in each claim to be determined based on what a reasonable 
health care provider would have foreseen.  The event need not 
be completely unforeseeable or unimaginable but must be one 
that a reasonable health care provider would not have 
considered to be an ordinary risk of the treatment provided.  
In determining whether an event was reasonably foreseeable, 
VA will consider whether the risk of that event was the type 
of risk that a reasonable health care provider would have 
disclosed in connection with the informed consent procedures 
of §17.32 of this chapter.  38 C.F.R. § 3.361(d)(2) 

The Board has reviewed all the evidence in the Veteran's 
claims file.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by the Veteran or 
obtained on the behalf of the Veteran be discussed in detail.  
Rather, the Board's analysis below will focus specifically on 
what evidence is needed to substantiate the claim and what 
the evidence in the claims file shows, or fails to show, with 
respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).

VA medical records indicate that the Veteran was admitted to 
the Durham VAMC on June 17, 2004 for a lower extremity 
petechial rash.  The Veteran complained of asymmetric 
weakness in his left arm on June 19, 2004.  A brain MRI was 
conducted on June 21, 2004 with essentially normal results, 
as compared to a December 21, 2003 MRI, and there was no 
evidence of "acute intracranial process" or a prior stroke.  
The Veteran was discharged on June 22, 2004.  Treatment 
records from that date indicate that the Veteran voiced no 
complaints; however, he did indicate that he had fallen, but 
did not alert hospital personnel at the time of the fall.  
The discharge nursing evaluation indicates that the Veteran 
was ambulatory and noted that the Veteran spoke directly with 
a nurse, with no indication of speech problems noted.  

On June 23, 2004, a VAMC telephone call note indicates that 
when the Veteran arrived home he was "unsteady" and unable 
to climb the two stairs into his house without assistance.  
That evening, he had garbled speech and right side weakness.

Private medical records from Rex Hospital indicate that the 
Veteran was admitted at 9:55 a.m. on June 23, 2004.  The 
Emergency Department record indicated that the Veteran 
reported right side weakness and dysarthria from 4:00 p.m. 
the previous day.  Subsequent CT scans and a brain MRI 
indicate that the Veteran had suffered a stroke in his left 
basal ganglia.

Further records from Rex Hospital on admission indicate that 
the Veteran had developed difficulty walking and slurred 
speech after arriving home from the Durham VAMC.  A note 
dated June 24, 2004 indicates that the Veteran's family had 
witnessed mumbling with obvious difficulty with speech and 
right side weakness with gait instability at discharge from 
the Durham VAMC.

The RO obtained an opinion concerning the Veteran's claim for 
benefits.  The author of the opinion is an Assistant 
Professor of Medicine at Duke University Medical Center and 
Medical Director of the Emergency Department as well as Staff 
Attending Physician in Internal Medicine at the Durham VAMC.  
The physician reviewed the Veteran's claims file to include 
VA treatment records and private treatment records from Rex 
Hospital.  The physician reiterated the relevant history as 
previously described.  The physician indicated that it seemed 
clear that the Veteran suffered a cerebrovascular accident 
prior to his admission at Rex Hospital Emergency Department 
on June 23, 2004 at 9:55 a.m. and sometime after his final 
physical examination at the Durham VAMC.  The Veteran was 
formally discharged from the Durham VAMC at 3:00 p.m. on June 
22, 2004.

The physician indicated that the Veteran did not have a 
hemorrhagic stroke; and that it was unclear whether he had a 
thrombotic stroke or an embolic stroke.  The physician 
indicated that his stroke could not have been prevented as 
there was no prior indication to use a stronger anticoagulant 
and that it was completely justified to withhold the use of 
aspirin due to the Veteran's upcoming elective colonoscopy.  

Concerning whether the Veteran had stroke symptoms while an 
inpatient at the Durham VAMC, the physician indicated that 
the Veteran's neurological status was documented during his 
hospitalization with the exception of his day of discharge.  
The physician indicates that the nursing notes from his day 
of discharge suggest that the Veteran and his wife did not 
express any new concerns.  The physician indicates that 
records from Rex Hospital conflict concerning whether the 
Veteran had stroke symptoms prior to discharge or after 
arriving home.  

The physician states that if the Veteran's stroke had been 
detected before leaving the Durham VAMC, then he possibly to 
probably would have had a different health outcome; further 
indicating that he would have been a candidate for 
thrombolysis with tPA with a resultant smaller residual 
affect.  

To summarize, the physician indicated that it is unlikely 
that new significant symptoms would not have been noted in 
any of the discharge notes and that the discharging nurse 
would have indicated that the Veteran's wife would have 
responded to discharge teaching as "no concerns noted" if 
the Veteran had been severely debilitated.

The Board finds that there is no competent medical evidence 
to the effect that the Veteran's stroke residuals were due to 
carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on the part of the VA, 
or an event not reasonably foreseeable.  Although the Veteran 
and his family are competent to state that there may have 
been symptoms indicative of a stroke prior to discharge from 
the Durham VAMC; a lay person is not competent to decide if 
the actions by personnel at the Durham VAMC constituted 
carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on the part of the VA.  
See Jones v. Brown, 7 Vet. App. 134, 137 (1994); Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  The Board concludes, 
therefore, that the preponderance of the evidence is against 
the claim for compensation benefits under the provisions of 
38 U.S.C.A. § 1151 for stroke residuals.

In reaching the conclusion above the Board has considered the 
applicability of the benefit of the doubt doctrine.  However, 
as the preponderance of the evidence is against the Veteran's 
claim, that doctrine is not applicable in the instant appeal.  
See 38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 
F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 
Vet. App. 49, 55-57 (1990).   



	(CONTINUED ON NEXT PAGE)




ORDER

Entitlement to compensation under 38 U.S.C.A. § 1151 for 
stroke residuals is denied.


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


